                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

KEVIN DWAYNE THERIOT,

                       Plaintiff,                     Case No. 2:19-cv-59
v.                                                    Honorable Paul L. Maloney
UNKNOWN MAYO et al.,

                       Defendants.
____________________________/

                           ORDER DENYING LEAVE
                TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

               In accordance with the opinion entered this day,

               IT IS ORDERED that Plaintiff is DENIED leave to proceed in forma pauperis

because he has “three strikes” pursuant to 28 U.S.C. § 1915(g).

               IT IS ALSO ORDERED that within twenty-eight (28) days hereof, Plaintiff shall

pay the $400.00 filing fee to the Clerk of this Court. Plaintiff’s failure to comply with this order

will result in dismissal of this case without prejudice, and assessment of the $400.00 filing fee.



Dated:    March 13, 2019                              /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge


SEND REMITTANCES TO:

314 Federal Building
202 W. Washington St.
P.O. Box 698
Marquette MI, 49855

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”
